SUPREME COURT OF THE STATE OF NEW YORK
             Appellate Division, Fourth Judicial Department

421
CA 11-02575
PRESENT: SCUDDER, P.J., SMITH, CENTRA, FAHEY, AND PERADOTTO, JJ.


STEWART M. SHUTE, JR., PLAINTIFF-APPELLANT,

                      V                                            ORDER

ROBERT MCLUSKY AND MICHAEL BLOOM,
DEFENDANTS-RESPONDENTS.
(APPEAL NO. 1.)


D.J. & J.A. CIRANDO, ESQS., SYRACUSE (JOHN A. CIRANDO OF COUNSEL), FOR
PLAINTIFF-APPELLANT.

RIEHLMAN, SHAFER & SHAFER, TULLY (JOEL I. ROSS OF COUNSEL), FOR
DEFENDANT-RESPONDENT MICHAEL BLOOM.


     Appeal from an order of the Supreme Court, Onondaga County (John
C. Cherundolo, A.J.), entered November 4, 2011. The order settled the
record for appeals from judgments entered July 14, 2010 and September
9, 2010.

     It is hereby ORDERED that said appeal is unanimously dismissed
without costs (see CPLR 5511; see also Town of Massena v Niagara
Mohawk Power Corp., 45 NY2d 482, 488).




Entered:    June 8, 2012                        Frances E. Cafarell
                                                Clerk of the Court